743 N.W.2d 877 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Darryl Gene ORR, Defendant-Appellant.
Docket No. 134330. COA No. 267189.
Supreme Court of Michigan.
January 30, 2008.
On order of the Court, the application for leave to appeal the May 17, 2007 judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v. Taylor (Docket No. 134206) is pending on appeal before this Court and that the decision in that case may resolve an issue present in this application for leave to appeal, we ORDER that the application be held in ABEYANCE pending the decision in that case.